Citation Nr: 1752118	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  10-17 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 30, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD), to include whether there was clear and unmistakable error (CUE) in an August 1984 rating decision that denied service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 50 percent disability rating, effective from January 30, 2008 (the date of the Veteran's application to reopen his previously denied claim of service connection for PTSD).  In March 2012, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  

The case was previously before the Board in November 2013.  At that time, the Board dismissed the matter of entitlement to an initial rating in excess of 50 percent for PTSD, which the Veteran had withdrawn, and remanded the issue of entitlement to an effective date earlier than January 30, 2008, for a grant of service connection for PTSD for development of the intertwined issue of whether there was CUE in an August 1984 rating decision that had previously denied service connection for PTSD.  The development was accomplished and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The RO first adjudicated a claim of entitlement to service connection for PTSD in August 1984.

2.  The Veteran did not timely appeal the August 1984 rating action.

3.  The August 1984 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority; the rating decision did not contain undebatable error that would have manifestly changed the outcome. 

4.  After the August 1984 adjudication, the RO did not receive a petition to reopen - and the file does not otherwise reflect an informal claim, formal claim, or any written intent to submit a petition to reopen the Veteran's claim for service connection for PTSD until January 30, 2008; subsequently, the claim was granted and the RO assigned an effective date of January 30, 2008.


CONCLUSIONS OF LAW

1.  The August 1984 rating decision that denied service connection for PTSD is final.  38 U.S.C. § 7105 (2014).

2.  The criteria for revision or reversal of the August 1984 rating decision on the basis of CUE have not been met.  38 U.S.C. § 5110 (2014); 38 C.F.R. § 3.105 (2017).

3.  The criteria have not been met for assignment of an effective date prior to January 30, 2008, for the grant of service connection for PTSD.  38 U.S.C. § 5110 (2014); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, notice and assistance requirements of the VCAA are not applicable to CUE issues.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

In regard to the Veteran's claim for an earlier effective date on a basis other than CUE, the Board notes that VA's duty to notify was satisfied by a letter dated in May 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A (2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the RO granted the Veteran's claim for service connection for PTSD and he appealed the initially assigned effective date.  VA's General Counsel has held that no VCAA notice is required for such a downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). 

VA has also satisfied the duty to assist the Veteran in obtaining pertinent information and evidence.  His arguments on appeal are limited to interpretation of governing legal authority, and, regardless of any possible prior adjudication, the 1984 rating action became final.  There is no outstanding information or evidence that would help substantiate the claim for an earlier effective date.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

In addition, there has been substantial compliance with the November 2013 remand directives.  Specifically, the Board remanded the issue of the Veteran's entitlement to an earlier effective date for additional development to include adjudication of the claim of CUE, and readjudication of the claim for an earlier effective date.  The issue of CUE was subsequently adjudicated and a May 2016 supplemental statement of the case (SSOC) was promulgated; there has been substantial compliance with the 2013 remand.  

CUE

The Veteran has alleged CUE in regard to the 1984 denial of service connection for PTSD.  It is noted that un-appealed rating decisions are final, and may not be revised based on the evidence of record at the time of the decision unless it is shown that the decision involved CUE.  38 U.S.C. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105 (a).  

CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).  

At the time of 1984 rating decision, VA law and regulations provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  Service connection for PTSD required medical evidence establishing a clear diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1983).  Review of the record shows that the Veteran served in the Republic of Vietnam (RVN) from July 1971 to February 1972 as a helicopter pilot.  The decorations, medals and badges listed on his discharge documentation includes the Army Aviator Badge and the Air Medal.  At the time of the 1984 rating decision, these were considered to have been sufficient evidence of combat service.  

Review of the August 1984 rating decision shows that the last examination of record, which was dated in June 1984, showed a diagnosis of bipolar disorder, not PTSD.  While there were VA medical records, including a report of VA hospitalization in 1982, that included an assessment of post Vietnam stress syndrome, the VA evaluators found the most credible medical opinion in the record was the VA examination that showed a diagnosis of bipolar disorder.  The current state of the law is such that the Veteran's original PTSD claim would now encompass entitlement to service connection for other psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  This was not the case in 1984, which was prior to the creation of the Court.  In 1984, the Veteran's claim was restricted to entitlement to service connection for PTSD, which was not clinically confirmed in the record.  The RO noted a lack of a clinical diagnosis of PTSD at the VA examination.  The Veteran was notified of the RO's August 1984 denial, but did not appeal; the decision became final.  38 U.S.C. § 7105 (2012). 

To warrant a finding of CUE in a rating decision the Board must find that: (1) either the correct facts, as they were known at that time, were not before the adjudicator, i.e., more than a simple disagreement with how the RO weighed or evaluated the evidence; or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error is "undebatable" and the sort that, had it not been made, would have "manifestly changed" the outcome of that decision; and (3) any such determination of CUE would be based only on the record and law that existed at the time of that prior adjudication.  Damrel, 6 Vet. App. at 245 (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  "There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger."  Fugo, 6 Vet. App. at 44. 

An allegation that CUE exists only on the basis that previous adjudication has improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Russell, 3 Vet. App. at 310.  Similarly, neither can any other general, non-specific claim of error.  Fugo, 6 Vet. App. at 44.  To the extent that the Veteran contends VA committed error at the time of the 1984 adjudication by not finding the VA medical center diagnosis of post Vietnam stress disorder to be more credible than the VA examiner's diagnosis of bipolar disorder, the Board finds that there was evidence of a clear diagnosis of PTSD.  

Although a de novo review of the same facts by a different VA adjudicator may have resulted in a different conclusion than the RO reached in 1984, the Board cannot conclude that service connection for PTSD was undebatably warranted at that time.  Despite the Veteran's contentions, at the time of the 1984 rating action, there was evidence both for and against a confirmed diagnosis of PTSD that was related to service, the Board cannot find that the rating action contained CUE as there was a reasonable basis to conclude that the Veteran's psychiatric disorder was a bipolar disorder that was not related to service.  The June 1984 examining physician obtained a detailed history from the Veteran.  Based on his review, he concluded that the cyclic nature of the Veteran's description of his problems, hyperactivity with insomnia, rapid thoughts, excess energy, together with depressive symptoms at other times, suggested a diagnosis of mixed bipolar disorder.  A basis for his conclusion was provided.  Once again, an assertion of improper weighing of the evidence does not rise to the level of CUE.

Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for PTSD.  The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400. 

Subsequent to the August 1984 decision, the Veteran did receive additional treatment at the local Vet Center in November 1986.  This could be considered an informal claim for benefits in accordance with 38 C.F.R. § 3.157 (2005).  Although this regulation is no longer part of the Code of Federal Regulations, at that time, 38 C.F.R. § 3.157 allowed VA to accept the date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital, as the date of receipt of a claim.  The provision was only applicable when a claim specifying the benefit sought was received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157.  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next of friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  In this case, there is no indication that there is such correspondence that clearly identified a desire for service connection for PTSD.  As there is no other evidence, after the August 1984 RO denial and prior to January 30, 2008, of any intent to file a claim for service connection for PTSD, January 30, 2008 is the earliest assignable effective date for the grant of service connection for that disability.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400 (b)(2).  As the Veteran has already been assigned an effective date of January 30, 2008, for the award of service connection for PTSD, his claim for an earlier effective date must be denied.


ORDER

The claim of CUE in the August 1984 rating decision denying service connection for PTSD is denied.  

An effective date earlier than January 30, 2008, for the grant of service connection for PTSD is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


